NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



APRIL DANIELLE SHEFFIELD,                     )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-4710
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Andrew F. Rier of Rier Jordan, P.A., Miami,
for Appellant.

Ashley Brooke Moody, Attorney
General, Tallahassee; Susan D.
Dunlevy, Assistant Attorney General,
and Helene S. Parnes, Senior
Assistant Attorney General Tampa,
for Appellee.



PER CURIAM.


             Affirmed.


KELLY, BLACK, and SLEET JJ., Concur.